—In a negligence action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Rappaport, J.), dated June 30, 1999, which granted the plaintiffs motion for partial summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
The plaintiff was a passenger in the back of an ambulance owned and maintained by the defendant August Ambulette Service, Inc., and operated by the defendant Freddie A. Melendez. She was injured when the ambulance slid off the road and hit a tree and fire hydrant. There were no other vehicles involved in the accident. In support of her motion for summary judgment, the plaintiff submitted a copy of the Police Accident Report upon the incident which included Melendez’s statement that he “lost control in the snow”. The plaintiff also included a copy of Melendez’s “MV-104” report to the New York State Department of Motor Vehicles, in which Melendez stated the “vehicle didn’t have good tires to support the braking of the brakes” and that although he tried to brake, “still the vehicle kept sliding from side to side”. Since the defendants failed to raise a triable issue of fact, the Supreme Court properly granted the plaintiffs motion for summary judgment on the issue of liability (see, Siegel v Terrusa, 222 AD2d 428; deVoil v Wallace, 221 AD2d 411). Joy, J. P., Thompson, Krausman and Goldstein, JJ., concur.